Citation Nr: 0331007	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  00-07 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to 
November 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 RO decision, which denied 
service connection for hearing loss and tinnitus.  

In May 2003, the veteran testified at a hearing at the RO 
before a Veterans Law Judge.  


REMAND

The veteran served on active duty in the Navy from March 
1964 to November 1967.  He claims that he has bilateral 
hearing loss that is attributable to noise exposure during 
the course of his duties as part of the gun crew aboard 
ship.  He states that no hearing protection was used at that 
time.  He also maintains that he has tinnitus that has been 
constant ever since his time in service.  

A careful review of the record shows that the veteran 
reported on a March 1999 VA outpatient record that he has 
had constant ringing in his ears for 35 years.  The 
diagnosis was ringing/tinnitus, most likely secondary to 
years of loud noise exposure.  On a June 1999 VA outpatient 
record, the veteran reported tinnitus since the 1960s from 
noise exposure.  
 
Additionally, an October 1999 VA outpatient record indicates 
that the veteran presented for a routine audiometric 
evaluation, complaining of bilateral tinnitus that began 35 
years previously during gunnery practice in the Navy.  The 
audiogram reportedly showed mid and high frequency hearing 
loss (yet the records did not report values for the average 
pure tone decibel loss for the relevant frequencies).  In a 
May 2000 statement, a VA audiologist noted that the veteran 
presented in October 1999 with a history of military and 
occupational noise exposure, and that testing demonstrated a 
sensorineural hearing loss that was possibly consistent with 
noise exposure.  

In view of the foregoing and the fact that the veteran has 
not been afforded a VA examination for compensation 
purposes, the RO should arrange for him to undergo an 
examination to determine the nature and etiology of his 
claimed bilateral hearing loss and tinnitus.  

On remand, any additional pertinent records of treatment of 
the veteran's hearing loss and tinnitus should also be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that regard, 
it is noted that at his May 2003 hearing, the veteran 
testified that he began receiving treatment at the VA in 
1982 and that he had his ears evaluated at some point 
between 1982 and 1985.  The RO sought and obtained VA 
outpatient records for the period beginning August 1988 
through October 1999; therefore, it should obtain any 
additional records prior to that period in light of the 
veteran's statements.  

Lastly, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
was signed into law.  The VCAA essentially enhances VA's 
obligation to notify him about his claims (i.e., what 
information or evidence is required to grant his claims) and 
to assist him in obtaining evidence to support his claims of 
service connection for bilateral hearing loss and tinnitus.  

A review of the record on appeal shows that, in a May 2003 
letter, the RO apprised the veteran of the redefined 
obligations of the VA as contained in the VCAA.  In that 
letter, the RO informed the veteran that any additional 
evidence or information that he had to submit should be sent 
to the RO within 30 days of the date of the letter.  The 
veteran did not respond.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
veteran that, notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA 
notice.  

Accordingly, the case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received treatment for his claimed 
bilateral hearing loss and tinnitus since 
October 1999.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records, to include all treatment 
records from the Nashville VA Medical 
Center for the period from 1982 to 1988.    
 
3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and etiology of any hearing 
loss and tinnitus.  The claims folder 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests, to 
include an audiogram, should be 
accomplished.  Following a comprehensive 
evaluation in which the examiner has 
elicited from the veteran a history of 
his exposure to noise, the examiner 
should diagnose any hearing loss and 
tinnitus shown to exist.  The examiner 
should also furnish an opinion as to 
whether any hearing loss and tinnitus 
are at least as likely as not 
etiologically related to noise exposure 
or other circumstance during the 
veteran's period of active service.  The  
examiner should provide rationale for 
his opinion.  

4.  After completion of the foregoing, the 
RO must readjudicate the claims of service 
connection for bilateral hearing loss and 
tinnitus.  If the claims remain denied, 
the RO should send the veteran and his 
representative a Supplemental Statement of 
the Case and afford them an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




